Filed 4/22/19
                            CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                      DIVISION ONE

                                   STATE OF CALIFORNIA



                                             D074172
COUNTY OF SAN DIEGO
DEPARTMENT OF CHILD SUPPORT
SERVICES,                                    (Super. Ct. No. DF274505)

        Plaintiff and Appellant,

        v.

C.A.,

        Defendant and Respondent.




        APPEAL from an order of the Superior Court of San Diego County, Adam

Wertheimer, Commissioner. Vacated and remanded.

        Xavier Becerra, Attorney General, Julie Weng-Gutierrez, Assistant Attorney

General, Linda M. Gonzalez and Jennevee H. DeGuzman, Deputy Attorneys General, for

Plaintiff and Appellant.

        No appearance for Defendant and Respondent.
       The County of San Diego Department of Child Support Services (the Department)

challenges the order denying its request for establishment of child support against C.A.

(Mother), for her daughter J.H. J.H. resides in Maryland with her paternal grandmother,

who has sole legal and physical custody. The Department contends the court's denial

incorrectly applied Family Code1 section 3951, subdivision (a) which eliminates a

parent's obligation to pay child support when a relative is voluntarily supporting the

parent's child and there is no compensation agreement between the parties. The

Department contends the grandmother's custody status in this case is not "voluntary" as

that term is used in the statute. We agree with the Department and vacate the order.

                     BACKGROUND AND PROCEDURAL FACTS

       Mother and R.H. (Father) were married and living in Hawaii with their two-and-a-

half-year-old daughter, J.H., when their marriage was dissolved in 2012. The court

awarded legal custody to Mother and Father jointly and awarded Father with physical

custody. Mother was awarded visitation. Father was ordered to maintain health care

insurance for J.H.'s benefit. Mother was ordered to pay $70 per month directly to Father

for child support.

       In May 2012, Father moved with J.H. to Maryland, where Judith H., J.H.'s

paternal grandmother (Grandmother), resided. Grandmother became the primary

caregiver for J.H. in 2012, and in May 2013, she filed a complaint for legal and physical

custody of J.H. in the Circuit Court for Montgomery County, State of Maryland.



1      Further section references are to the Family Code unless otherwise indicated.
                                             2
Grandmother alleged neither biological parent was in a position to care for J.H., and it

was in J.H.'s best interests for Grandmother to have full legal and physical custody.

Grandmother also sought a child support order against Mother and Father.

       In August 2013, Grandmother filed a praecipe in the Maryland court requesting to

enroll the Hawaii divorce decree as a foreign judgment in the State of Maryland, as well

as an amended petition seeking to modify custody and visitation, granting her sole legal

and physical custody. She also sought an order instructing Mother and Father to pay her

child support.

       Father did not contest Grandmother's request for custody. Mother was served with

the Maryland summons, complaint for custody, domestic case information sheet, and a

summons and the amended petition to modify the custody and visitation order; she did

not file an answer or response. Grandmother sought a default judgment against Mother,

and on November 15, 2013, the Maryland court granted sole legal and physical custody

of J.H. to Grandmother. On September 2, 2014, the Maryland court entered a consent

child support order that awarded $310 per month from Father, as well as additional

arrearages.

       The State of Maryland, on behalf of Grandmother, requested a child support order

against Mother via a petition pursuant to the Uniform Interstate Family Support




                                             3
Act (UIFSA). Consistent with California law, the San Diego Department of Child

Support Services filed a summons and complaint seeking to establish child support.2

       At a hearing on the matter on February 26, 2018, the trial court concluded the lack

of an agreement between Mother and Grandmother regarding child support payments left

Grandmother without jurisdiction to pursue the payments. The trial court commented:

"It's not a guardianship. It's a simple grandparent custody. . . . Petitioner went to court

and asked for an order giving her custody, a voluntary assumption of custodial rights.

[¶] . . . [This is] not the same thing as one parent or another who has a law-imposed duty,

each parent to support the child to their ability to each other. It is someone who [has]

voluntarily undertaken the support and care of the child without an agreement."

Accordingly, the court denied the Department's request for a child support payment. The

Department timely appealed. Respondents did not file briefs.

                                       DISCUSSION

       This appeal turns on the interpretation of section 3951, subdivision (a), which

states that a parent is not obligated to compensate a relative for "the voluntary support of

the parent's child" unless there is an agreement for compensation. The Department

contends that once Grandmother was awarded custody of J.H., her support of J.H. was



2      Local child support agencies (LCSA) in each California county have a duty to
establish, modify, or enforce child support orders. (§§ 17304, 17400, subd. (a), 17404,
subd. (a).) LCSA provide services to children whether or not they receive public
assistance, including to persons residing outside the state. (42 U.S.C. § 654(4)(A) &
(6)(A); 45 C.F.R. § 303.7(d)(1) & (6) (2016); §§ 4002, subd. (a), 17400 subd.(a),
5700.307, subd. (a), 5700.704, subds. (a) & (b); Cal. Code Regs., tit. 22, § 117500,
subd. (a).)
                                              4
not voluntary because it was court-ordered. In the hearing on the matter, the trial court

concluded that because Grandmother sought physical and legal custody, the subsequent

court order had no impact on the voluntary nature of her actions. Thus, absent an

agreement with Mother for Mother to pay child support, Mother was under no obligation

to do so.

       Although we typically review an order for child support for an abuse of discretion,

we review questions of statutory interpretation de novo. (Kern County Dept. of Child

Support Services v. Camacho (2012) 209 Cal. App. 4th 1028, 1035 [interpretation of

statute reviewed de novo]; Asfaw v. Woldberhan (2007) 147 Cal. App. 4th 1407, 1414-

1415.) "The objective of statutory interpretation is to ascertain and effectuate legislative

intent. To accomplish that objective, courts must look first to the words of the statute,

giving effect to their plain meaning. If those words are clear, we may not alter them to

accomplish a purpose that does not appear on the face of the statute or from its legislative

history." (In re Jerry R. (1994) 29 Cal. App. 4th 1432, 1437.)

       At issue is the meaning of the word "voluntary" in section 3951, subdivision (a),

which states that "[a] parent is not bound to compensate the other parent, or a relative, for

the voluntary support of the parent's child, without an agreement for compensation." The

plain meaning of the word "voluntary" is that the action is "done, made, brought about,

undertaken, etc., of one's own accord or by free choice." (Random House Unabridged

Dict. (2d Ed. 1993) p. 2131.) Placed in the context of section 3951, it means the relative

must be supporting the child of his or her own accord or by free choice. Thus, if a



                                              5
relative is choosing to provide support for a child, the parent is not obligated to

compensate the relative absent an agreement. (See § 3951, subd. (a).)

       This is the meaning our colleagues in the Third District applied in Plumas County

Dept. of Child Support Services v. Rodriguez (2008) 161 Cal. App. 4th 1021 (Plumas). In

Plumas, the court ordered the father to pay the mother monthly child support, but the

mother was not ordered to pay any child support because she was the primary custodial

parent. (Id. at p. 1024.) Subsequently, the child moved in with the mother's brother and

sister-in-law (the Andersons) to finish high school, an arrangement with which everyone

agreed. (Id. at p. 1025.) The father continued to make child support payments to the

mother, who forwarded them to the Andersons, but the mother did not consistently send

additional money. (Ibid.) When the Andersons applied for child support assistance,

causing the county to initiate a child support action, the mother objected, citing

section 3951. (Plumas, at p. 1025.) The trial court dismissed the action, finding the

mother was the custodial parent and had no obligation to pay for support of a child in her

custody. (Ibid.) It also concluded the absence of a contractual agreement between the

mother and the Andersons prevented the Andersons from obtaining a judgment against

the mother for child support. (Id. at p. 1026.)

       The appellate court similarly concluded that section 3951 has "long been

interpreted to deny compensation in intrafamily support arrangements of the type at issue

here, unless the parties have an express agreement for support." (Plumas, supra,

161 Cal.App.4th at p. 1028, italics added.) It explained that when a relative "seeking



                                              6
compensation from the other parent has no legal duty to support the child, the support at

issue is 'voluntary' within the meaning of the statute." (Id. at p. 1030.)

       The present case is not an example of the intrafamily support arrangement at issue

in Plumas. Here, the Department's request is for a noncustodial parent, Mother, to pay

child support, while in Plumas the request was for the custodial parent to pay child

support. (Plumas, supra, 161 Cal.App.4th at p. 1026.) The dissolution records here

show Mother is a noncustodial parent ordered to pay $70 per month in child support.

There is no subsequent documentation in the record that indicates that order was ever

modified or rescinded; the Hawaii divorce decree outlining the obligations of the parties

was enrolled as a foreign judgment in Maryland. In contrast, the mother in Plumas had

no support payment obligations at the outset because she was the custodial parent. (Ibid.)

       Additionally, unlike in Plumas, where the parents and the Andersons agreed to

have the child reside with the Andersons (Plumas, supra, 161 Cal.App.4th at p. 1025),

here there is no evidence in the record of an agreement between Mother and

Grandmother. Instead, when Grandmother filed a petition in 2013 alleging it was in

J.H.'s best interests that Grandmother be granted sole legal and physical custody, Mother

failed to respond.

       Plumas provides a quintessential example of "voluntary support" for the child

because the Andersons were not under court order and held no legal obligation to

continue providing care. (See Plumas, supra, 161 Cal.App.4th at p. 1030 [lack of legal

duty to provide support makes child support "voluntary"].) Similarly, when Grandmother



                                              7
assumed the care of J.H. after Father moved to Maryland, she did so of her own accord.3

However, once the court issued its order awarding Grandmother sole legal and physical

custody of J.H., she was no longer free to discontinue caring for J.H. At that point,

Grandmother became legally obligated to "make long range decisions involving [J.H.'s]

education, religious training, discipline, medical care, and other matters of major

significance," as well as to "provide a home for [J.H.] and to make the day-to-day

decisions required . . . ." (Taylor v. Taylor (Md.Ct.App. 1986) 508 A.2d 964, 967.) Once

the court awarded Grandmother full legal physical custody, her support ceased being

"voluntary."

       Moreover, Grandmother's assumption of sole custody of J.H. did not eliminate

Mother's legal obligation to support J.H. because the court's order did not terminate

parental rights. (County of Ventura v. Gonzalez (2001) 88 Cal. App. 4th 1120, 1123-1124

[parental obligation ends when parental rights are terminated]; Burak v. Burak

(Md.Ct.App. 2017) 168 A.3d 883, 933 [parent may regain custody from third party by

showing changed circumstances].) " 'California has a strong public policy in favor of



3      It is unclear if the arrangement would be considered voluntary under Maryland
law, where in at least one case, a relative's voluntary assumption of responsibility over a
minor child resulted in a legal obligation, even though there was no court order awarding
custody. (See, e.g., Owens v. Prince George's County Dep't. of Soc. Servs.
(Md.Spec.Ct.App. 2008) 957 A.2d 191, 203-204.) In Owens, an aunt took responsibility
for her niece when the mother was unwilling and the father was unable to do so, and the
administrative law judge concluded that by her actions, she assumed a legal responsibility
to her niece such that her subsequent unwillingness to provide shelter was a basis for a
child neglect charge. (Ibid.) We decline to draw a conclusion on this point because the
Department focuses its appeal on the nature of Grandmother's relationship to J.H. after
the court awarded her sole custody.
                                             8
adequate child support,' " as expressed in the statutes that embody the statewide uniform

child support guideline and place the interests of children as the state's top priority. (In re

Marriage of Bodo (2011) 198 Cal. App. 4th 373, 385; §§ 4050-4076.) "A parent's first and

principal obligation is to support his or her minor children according to the parent's

circumstances and station in life." (§ 4053, subd. (a).) Absolving Mother of her

obligation to support J.H. is inconsistent with her parental duty to support her child

(§ 3900) and the state's public policy of ensuring adequate child support (Bodo,

at p. 385), and it would discourage relatives from seeking an award of legal and physical

custody when a child is in need.

                                       DISPOSITION

       We vacate the order and remand the matter to the trial court for new proceedings

consistent with this opinion.



                                                                    HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




O'ROURKE, J.




                                              9